            Case 2:19-cv-00344-SRW Document 1 Filed 05/13/19 Page 1 of 7



             UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF ALAiiiikkE 1
                   NORTHERN DIVISION
                                     7019 MI 1 3 A 11: 30
                                    DEBRA P. HACKETT,  CLK
                                          DISTR1CT CUR{
JACOB ELLISON,                           )
                                     hinCLE DISIR1C i ALA
                                         )
Plaintiff,                               )
                                         )
                                         )                                  4 -SRW
v.                                       )                   c- -
TURNING POINT
 FOUNDATION

Defendant.


                                     COMPLAINT

          COMES NOW Jacob Ellison, by and through his undersigned counsel of

record, and for the purposes of obtaining relief under the Fair Labor Standards Act

of 1938, as amended, states as follows:

     1.         Plaintiff Jacob Ellison ("Plaintiff) brings this action for the purposes

          of obtaining relief under the Fair Labor Standards Act of 1938( FLSA"), as

          amended,29 U.S.C. § 201,et seq., for unpaid wages,overtime compensation,

          liquidated damages, costs, attorneys' fees, and/or any such other relief the

          Court may deem appropriate.

     2.         Turning Point Foundation ("Defendant )has willfully violated the

          FLSA by intentionally failing and refusing to pay Plaintiff compensation due
       Case 2:19-cv-00344-SRW Document 1 Filed 05/13/19 Page 2 of 7



     under the FLSA.

                         I. JURISDICTION AND VENUE

3.         Jurisdiction over this action is conferred on this Court by 29 U.S.C. §

     216(b)and 28 U.S.C. §§ 1331 and 1337.

4.         Venue in this District Court and Division is proper pursuant to 28

     U.S.C. §1391(b) because Plaintiff was permitted and suffered to work by

     Defendant in this District and Division.

                                    II. PARTIES

5.         Plaintiff was employed by Defendant from on or about January through

     Decernber 2018. At all times relevant herein, Plaintiff was an employee of

     Defendant for the purposes of29 U.S.C. §203(e).

6.         Defendant is an entity organized and existing under the laws ofthe State

     ofAlabama and operates, without limitation, a drug and alcohol treatment and

     rehabilitation facility in Chilton County, Alabama, where Plaintiff was

     permitted and suffered to work by Defendant. Defendant was, at all times

     relevant herein, the employer ofPlaintiff.

7.         Defendant was, at all tirnes relevant herein, a covered employer within

     the meaning of29 U.S.C. §203(d).

8.         In the alternative, and without regard to Defendant's status as an FLSA

     covered employer,Plaintiffsjob duties and activities set forth below rendered

                                       2
       Case 2:19-cv-00344-SRW Document 1 Filed 05/13/19 Page 3 of 7



   him an FLSA covered employee at all relevant times herein pursuant to 29

   U.S.C. §206(b).

                         III. STATEMENT OF FACTS

          Plaintiff brings this private right of action under the FLSA on his own

   behalf and consents to the same.

10.       Plaintiff worked for Defendant from January through December 2018.

1 1.      During his employment with Defendant, Plaintiff worked in the

   position of Intake Coordinator and Defendant held him out as such both

   internally and externally.

12.       Plaintiff worked a regular forty-hour week Monday through Friday

   from 8 a.m. to 4 p.m. without uninterrupted meal breaks. In addition, Plaintiff

   was permitted and suffered to work overtime on certain weekends, without

   being paid time and one-half overtime, in violation ofthe FLSA.

13.       Defendant has not and cannot claim that it is exempt from the minimum

   wage and/or overtime provisions ofthe FLSA with respect to Plaintiff at any

   time or in any respect.

14.       In his position with Defendant,Plaintiffsjob duties regularly involved

   him in commerce between the states on behalf of Defendant.

1 5.      Plaintiff regularly communicated and corresponded with Defendant's

   residents' out-of-state family members and attorneys, out-of-state courts and

                                      3
      Case 2:19-cv-00344-SRW Document 1 Filed 05/13/19 Page 4 of 7



  their personnel by engaging in regular use of the U.S. Mail,internet,telephone

  and facsimile lines. Plaintiff also received invoices, took and made payments

  from out-of-state persons, entities and vendors, including payments for

  resident treatment, all by engaging in regular use of the U.S. Mail, internet,

  telephone and facsimile lines. Plaintiff regularly used the interstate banking

  system by handling out-of-state checks and processing credit card and debit

  payrnents from out-of-state persons and entities.

16.      Defendant is in direct business competition with numerous for-profit

  regional or national entities for provision of drug and alcohol treatment and

  rehabilitation services.

17.      From January through mid-July 2018, Defendant permitted and

  suffered Plaintiff to work and Plaintiff was promised payment of wages by

  Defendant. However,Defendant failed to pay Plaintiff any wage whatsoever,

  in violation of the minimum wage and overtime provisions ofthe Fair Labor

  Standards Act.

18.      From mid-July through December 2018, Defendant misclassified

  Plaintiff as an "1099" independent contractor, paying Plai.ntiff a weekly $100

  "gift," without withholdings and deductions, through its third-party payroll

  provider. Defendant failed to pay Plaintiff minimum wages and overtime in

  violation ofthe FLSA during this period.


                                    4
      Case 2:19-cv-00344-SRW Document 1 Filed 05/13/19 Page 5 of 7



19.      In December 2018, Plaintiff filled out an IRS Form W-4 and other

  forms, at Defendant's request, and was paid on an hourly basis thereafter.

20.      Between January 2018 and December 2018, Defendant has failed to

  pay Plaintiff approximately $14,000 wages and overtime pay in violation of

  the FLSA.

21.      Defendant has operated under an illegal scheme to deprive Plaintiff

  minimum wage and overtime for hours worked in violation ofthe FLSA.

22.      Defendant has failed to keep records, as required by the FLSA and with

  respect to Plaintiff, to determine wages, hours worked and other conditions

  and practices ofemployment.

23.      Defendant's conduct, as set forth herein, was willful and in bad faith,

  and has caused significant damage to Plaintiff.

                           IV. CAUSE OF ACTION

      COUNT I: VIOLATION OF THE FAIR LABOR STANARDS ACT

24.      Plaintiffincorporates by reference the foregoing paragraphs as set forth

  herein verbatim.

25.      The foregoing conduct, as alleged, is an illegal, willful and bad faith

  violation ofthe rights ofPlaintiff under the Fair Labor Standards Act of 1938,

  as amended.




                                     5
       Case 2:19-cv-00344-SRW Document 1 Filed 05/13/19 Page 6 of 7



                            V. PRAYER FOR RELIEF

     WHEREFORE,Plaintiff.lacob Ellison respectfully requests that this Court:

           A.    Enter judgment declaring that Defendant has illegally, willfully,

     intentionally and wrongfully violated its statutory obligations and deprived

     the Plaintiff of his entitlements under the FLSA;

           B.    Award the Plaintiff monetary damages in the form of minimum

     wage, overtime compensation and liquidated damages equal to his unpaid

     minimum wage and overtime compensation, plus interest;

           C.    Award Plaintiff his reasonable attorneys' fees, costs and

     expenses, to be paid by Defendant; and

           D.    Grant such other relief as may be just and proper.


                                           Respectfully submitted,


                                           Steven M. Stastny
                                           Alabama Bar No. ASB-7803-S71

                                           ATTORNEY FOR PLAINTIFF


OF COUNSEL:

Stastny Law Firm LLC
P. O.Box 430052
Birmingham, AL 35243-1052
(205)322-3600(V)
(800)661-8147(F)
smstastny@gmail.com
        Case 2:19-cv-00344-SRW Document 1 Filed 05/13/19 Page 7 of 7



PLEASE SERVE BY CERTIFIED MAIL:

Executive Director/President
Turning Point Foundation
1881 County Road 627
Thorsby, AL 35171-8151
